Opinion issued March 3, 2022




                                 In The

                           Court of Appeals
                                 For The

                       First District of Texas
                         ————————————
                           NO. 01-22-00142-CR
                           NO. 01-22-00143-CR
                           NO. 01-22-00144-CR
                           NO. 01-22-00145-CR
                           NO. 01-22-00146-CR
                        ———————————
             IN RE CRISTIAN ERNESTO GARCIA, Relator


       Original Proceeding on Application for Writ of Habeas Corpus


                       MEMORANDUM OPINION
      Relator, Cristian Ernesto Garcia, appearing pro se, has filed applications for

writ of habeas corpus with this Court related to each of his five trial court cases.1

Garcia’s applications state that he has been indicted for the offenses of “[a]ssault on

family-member, [i]njury to child, [v]iolation of [p]rotective order, [a]ssault on

[p]eace officer, [and] [v]iolation of [b]ond [c]ondition.” Garcia asserts that he was

“arrested on December 16, 2020” and has been “illegally restrained and confined”

in the Harris County jail since that time. Garcia further asserts that the bail set by

the trial court in each of his trial court cases “is excessive,” but that he “could raise

funds required to post bail through a professional bondsman” if the bail amount in

each case was reduced. Garcia requests that this Court “issue the [w]rit of [h]abeas

[c]orpus” and either “order[] [that he be] discharged from illegal custody” or that his

“bail be reduced.”

      We dismiss Garcia’s applications for writ of habeas corpus for lack of

jurisdiction.

      An intermediate court of appeals does not have original habeas jurisdiction in

criminal law matters. See TEX. GOV’T CODE ANN. § 22.221(d) (original habeas

jurisdiction of courts of appeals is limited to cases in which person’s liberty is

restrained because person violated order, judgment, or decree entered in civil case);


1
      The underlying cases are The State of Texas v. Cristian Ernesto Garcia, Cause Nos.
      1702130, 1702133, 1716436, 1734736, and 1734829, in the 209th District Court of
      Harris County, Texas, the Honorable Brian Warren presiding.

                                           2
Chavez v. State, 132 S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no

pet.). Our habeas corpus jurisdiction in criminal matters is appellate only. See TEX.

GOV’T CODE ANN. § 22.221(d); Ex parte Denby, 627 S.W.2d 435, 435 (Tex. App.—

Houston [1st Dist.] 1981, orig. proceeding).         Accordingly, in criminal habeas

matters, this Court is limited to reviewing a trial court’s order denying a defendant’s

pretrial application for writ of habeas corpus. See Montalvo v. State, 315 S.W.3d

588, 589 (Tex. App.—Houston [1st Dist.] 2010, no pet.) (reviewing trial court’s

order denying pretrial application writ of habeas corpus seeking reduction of bail).

Original habeas jurisdiction in criminal proceedings is limited to the Texas Court of

Criminal Appeals, the district courts, and the county courts. See TEX. CODE CRIM.

PROC. ANN. art. 11.05; see also Ex parte Werne, 118 S.W.3d 833, 836 n.1 (Tex.

App.—Texarkana 2003, no pet.) (noting Texas law permits “someone who is

incarcerated to file a pretrial application of writ of habeas corpus” in trial court). For

these reasons, to the extent that Garcia seeks to have this Court to grant his

applications for writ of habeas corpus, we lack jurisdiction to do so.

      Accordingly, we dismiss Garcia’s applications for writ of habeas corpus for

lack of jurisdiction. All pending motions are dismissed as moot.

                                    PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).


                                            3